DETAILED ACTION
Acknowledgements
 The Applicant’s arguments filed on March 9, 2021 is hereby acknowledged. Claims 1-3, 6-13, 15-17, 20-26 and 29-30 remain pending and have been examined.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 20121 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 The Applicant states that the section 103 rejection, as written in the previous  Office Action, does not specify that it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the route data points of Beaudoin into the vector of Lewis to arrive at "vector representations of each of the one or more segments of the estimated route" as required by the claimed invention."

The Examiner responds that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  Lewis discloses at paragraph 70 a set of historical transaction values comprising a series of discrete values, and as noted previously the Applicants specification states at paragraph 33 that a vector consists of a series of integers.  While Lewis’s vector is not a comprised of a representation of an estimated route of a payment in an electronic payment network, Examiner submits that Beaudoin however discloses a database storing discrete values relating to a route of the payment in the electronic payment network this series of discrete values is construed as a “vector”.  Examiner submits that it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the route data points of Beaudoin into the vector of  Lewis to arrive at "vector representations of each of the one or more segments of the estimated route" as required by the claimed invention. 
In regard to the combination of Zhang and Lewis the Applicant states that nothing in Lewis indicates that a person of ordinary skill in the art would need to "introduce an intermediate layer between the hardware and the application" in Lewis, or to " provide a universal method and process for App. No. 15/662,096 Attorney Docket No. 030900-000610UStransparently converting and adapting an arbitrary neural network to an arbitrary neural network chip." 	The Examiner states that the process of Zhang is relevant  to Lewis. Further, Lewis, analyzes data relevant to detecting fraud in a transation that would be usefully input to a sequence to sequence neural network in order to perform a more details analysis of data trends to prevent fraud a person of ordinary skill in the art at the time of the invention would recognize the combination Lewis historical data  with Zhang's teachings of a neural network as an obvious way App. No. 15/662,096 Attorney Docket No. 030900-000610UStransparently converting and adapting an arbitrary neural network to an arbitrary neural network chip.
In regard to the combination of Lewis and Zhang with Beaudoin the Applicant states that nothing in Lewis indicates that a person of ordinary skill in the art would need to " reduce wasted transaction processing capacity including the cost and effort to maintain unused capacity, and also reduce redundant network load because service buyers and sellers are in multiple one to many network relationships rather than interfacing through a single gateway." 	The Examiner states that a person of ordinary skill in the art at the time of the invention would recognize that the alteration of a system to improve efficiency is always desirable outcome, therefore combining the network architecture of Beaudoin with Zhang in view of Lewis is considered an obvious improvement to the system of Lewis. 
The Examiner maintains the position that the claimed feature of  generating-a separate vector representations of each of one two or more segments of the estimated route" does not define the claim over the prior art record  because the mere repetition of a claim element is obvious unless there is a separate novelty associated with the duplicated element, which in this case there is not."   Examiner notes that the claim does note positively recite  necessitating the use of an encoder-decoder neural network to process the segments sequentially. 

10 of 12 App. No. 15/662,096 Attorney Docket No. 030900-000610US 	Examiner notes that in regard to claims 9- 10 and 23-24, the Official Notice, having gone untraversed is hereby considered admitted prior art.  See following rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 11-13, 15-17, 20-22, 25-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US Patent Application Publication 2008/0140576) in view of Zhang (US Patent Application Publication 2020/0026992) in view of Beaudoin (US Patent Application Publication 2017/0017935)and further in view of Gupta et al. (US Patent Application Publication 2018/0068395).


As per claims 1, 15 and 29, 
Lewis et al. discloses a computer-implemented method comprising:
receiving payment data comprising an origin (paragraph 78) and a destination (Paragraph 139-141 [shipping address ]) for a payment in an electronic payment network; (paragraph 114) and 

wherein a fraud probability comprises a value indicating a probability of fraud in the payment in the electronic payment network.  (Abstract, paragraph 70-71)

Lewis et al.  does not explicitly disclose however  Zhang  discloses based on inputting a hidden layer of the encoder neural network to a decoder neural network of the sequence to sequence neural network. (paragraph 40, 52 ) 
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the Lewis et al. method with Zhang’s  teaching  in order to  introduce an intermediate layer between the hardware and the application, and provide a universal method and process for transparently converting and adapting an arbitrary neural network  to an arbitrary neural network chip, which is similar to a role of a compiler in a traditional computer system.(Zhang, paragraph 92)

 It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the Lewis et al. in view of Zhang’s  method with Beaudoin’s teaching  in order to reduce wasted transaction processing capacity including the cost and effort to maintain unused capacity, and also reduce  redundant network load because service buyers and sellers are in multiple one to many network relationships rather than interfacing through a single gateway. (Beaudoin; paragraph 24)
Lewis et al. (‘576) in view of Beaudoin (‘935) does not explicitly disclose however Gupta et al. ‘s (‘395) discloses generating a separate vector representations of each of  two or more segments of the estimated route; (paragraph 26)  inputting each of the generated separate vector representations sequentially to an input layer of an encoder neural network of a neural network, wherein the neural network is a sequence to sequence neural network; (paragraph 27, 31, 32 [Examiner notes that mere duplication of parts [two or more segments etc .. ]  has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)])
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the Lewis et al. (‘576) method in view of Beaudoin (‘935) with Gupta et al. ‘s (‘395) teaching  in order to use a neural network to more efficiently detect fraud based on historical trends of transaction between a merchant and a consumer (abstract). 


Lewis et al discloses one or more storage devices; (Figure 8, element 810) a communications device(Figure 8, element 818) and a processor(Figure 8, element 804) 



As per claims 2, 16 and 30, 
Lewis et al. in view of Beaudoin  and further in view of Gupta et al. discloses the computer-implemented method of claim 1, further comprising:
receiving a label for the payment data comprising one or more fraud probabilities comprising values indicating a probability of fraud in the payment in the electronic payment network; (Lewis; Figure 5A, paragraph 56 )
determining a level of error of the neural network based on a comparison of the fraud probabilities from the neural network and the fraud probabilities from the received label;( Lewis; paragraph 60)
and updating weights of the neural network based on the level of error of the neural network. (Lewis; paragraph 60, 63) 

As per claims 3 and 17, 
Lewis et al. in view of Zhang  in view of Beaudoin and further in view of Gupta et al. discloses the computer-implemented method of claim 1, 
wherein each of the two or more segments comprises an indication of two ledger systems and one connector system.  (Beaudoin; Figure 1, paragraph 38). 

As per claims 6 and 20, 

wherein estimating a route of the payment in the electronic payment network based on the origin and the destination is further based on a known topology of the electronic payment network. ( Beaudoin; Figure1).  

As per claims 7 and 21, 
Lewis et al. in view of Zhang  in view of Beaudoin and further in view of Gupta et al.  discloses the computer-implemented method of claim 1, 
wherein the one or more fraud probabilities comprise a separate fraud probability for each user, connector system, and ledger system in the estimated route.  (Lewis; paragraph 66, 144-146) 

As per claims 8 and 22, 
Lewis et al. in view of Zhang  in view of Beaudoin and further in view of Gupta et al. discloses the computer-implemented method of claim 7, 
further comprising updating a risk score for at least one user, connector system, or ledger system in the estimated route based on the separate fraud probability for that user, connector system, or ledger system.( Lewis; paragraph 144-146) 

As per claims 11 and 25, 
Lewis et al. in view of Zhang  in view of Beaudoin and further in view of Gupta et al. discloses the computer-implemented method of claim 1, 


As per claim 12 and 26, 
Lewis et al. in view of Zhang  in view of Beaudoin and further in view of Gupta et al.  discloses the computer-implemented method of claim 1, 
wherein the identification of the first user is a fingerprint comprising data associated with a computing device used by the first user to initiate the payment in the electronic payment network. (Lewis; paragraph 66 [e.g. IP address]) 

As per claim 13, 
Lewis et al. in view of Zhang  in view of Beaudoin and further in view of Gupta et al. discloses the computer-implemented method of claim 1, 
wherein the  neural network further comprises a decoder neural network that receives output from the encoder neural network.  (Lewis; Claim 1)


Claims 9-10 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US Patent Application Publication 2008/0140576) in view of Zhang (US Patent Application Publication 2020/0026992) in view of Beaudoin (US Patent Application Publication 2017/0017935)and further in view of Gupta et al. (US Patent Application Publication 2018/0068395) and further in view of Official Notice.

As per claims 9- 10 and 23-24, 

Lewis et al. in view of Zhang  in view of Beaudoin and further in view of Gupta et al. do not specifically disclose, however Official Notice is taken that “cause the at least one ledger system or connector system to close or suspend an account of a user or suspend services usable through an account of a user based on the separate fraud probability for the user and sending an electronic communication to at least one ledger system in the estimated route to cause the at least one ledger system to close or suspend an account of a connector system or suspend services usable through an account of a connector system based on the separate fraud probability for the connector system, reject the payment, or initiate a review of the payment” 
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Lewis et al. in view of Zhang  in view of Beaudoin and further in view of Gupta et al. with Official Notice  in order to  revoke a fraudulent account such that future fraudulent transactions are prevented from occurring once a historical trend of fraud is detected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.W/           Examiner, Art Unit 3685                                                                                                                                                                                                        

/STEVEN S KIM/            Primary Examiner, Art Unit 3685